Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is entered into as of
May 4, 2011, by and among Fresh Harvest Products, Inc., a New Jersey corporation
(“Fresh Harvest (NJ)”), Fresh Harvest Products, Inc., a New York corporation
(“Fresh Harvest (NY)” and together with Fresh Harvest (NJ), “Fresh Harvest”),
A.C. LaRocco, Inc., a Delaware corporation (“New A.C. LaRocco”), Take and Bake,
Inc., doing business as A.C. LaRocco Pizza Company, a Washington corporation
(“Take and Bake”), Clarence Scott (“Mr. Scott”) and Karen Leffler (“Ms.
Leffler”).  Fresh Harvest, New A.C. LaRocco, Take and Bake, Mr. Scott and Ms.
Leffler shall each herein be individually referred to as the “Party” and
collectively as the “Parties”.  

RECITALS

WHEREAS, Fresh Harvest (NJ), Take and Bake, Mr. Scott and Ms. Leffler are
parties to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”) dated March 2, 2010  (the “Asset Purchase Agreement”) and Fresh
Harvest (NY), Take and Bake, Mr. Scott and Ms. Leffler are parties to that
certain Asset Acquisition Memorandum dated March 2, 2010 (the “Memorandum” and
together with the Asset Purchase Agreement, the “Asset Acquisition Documents”)
pursuant to which Fresh Harvest (NJ) acquired certain assets and liabilities of
Take and Bake (the “Asset Acquisition”);

WHEREAS, that certain Employment Agreement was made and entered into effective
as of March 2, 2010 by and between Mr. Scott and New A.C. LaRocco (the “Scott
Employment Agreement”);

WHEREAS, that certain Employment Agreement was made and entered into effective
as of March 2, 2010 by and between Ms. Leffler and New A.C. LaRocco (the
“Leffler Employment Agreement” and collectively with the Scott Employment
Agreement, the Asset Purchase Agreement and the Memorandum, the “Transaction
Documents”);

WHEREAS, a dispute has arisen among the Parties as to the transactions
contemplated by the Transaction Documents; and

WHEREAS, pursuant to the terms hereof, Take and Bake, Mr. Scott and Ms. Leffler
agree to accept the consideration described herein as full payment of any
amounts due to Take and Bake, Mr. Scott and/or Ms. Leffler from Fresh Harvest
and/or New A.C. LaRocco in connection with the Asset Acquisition, the
Transaction Documents or otherwise and each of Take and Bake, Mr. Scott and Ms.
Leffler agree to fully and finally settle, terminate and fully release any and
all actual or potential claims, known and unknown, that any of Take and Bake,
Mr. Scott and/or Ms. Leffler or their Affiliates (as defined below) may have now
or in the future in all respects in connection with the Asset Acquisition, the
Transaction Documents or otherwise, subject to the terms of this Agreement.

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration,





1




--------------------------------------------------------------------------------

the receipt and sufficiency of which is hereby acknowledged, the Parties to this
Agreement hereby represent, warrant, consent and agree as follows:

1)

ADOPTION OF RECITALS.  The Parties hereto adopt the above recitals as being true
and correct, and they are incorporated herein as material parts of this
Agreement.




2)

SETTLEMENT BENEFITS.  

a)

Payment by Fresh Harvest to Take and Bake.  Within fifteen (15) days of the date
of the Agreement Effective Date (as defined below) as to Mr. Scott and Ms.
Leffler, Fresh Harvest (NJ) shall issue (the “Share Payment”) One Hundred Fifty
Thousand (150,000) shares of Fresh Harvest (NJ)’s Series A Convertible Preferred
Stock, par value $0.0001 per share (the “Series A Preferred Stock”), to Take and
Bake (the “New Take and Bake Shares”).  The New Take and Bake Shares shall be in
addition to the One Hundred Fifty Thousand (150,000) shares of Fresh Harvest
(NJ)’s Series A Preferred Stock previously issued to Take and Bake (the “Prior
Take and Bake Shares” and together with the New Take and Bake Shares, the “Take
and Bake Shares”).  Notwithstanding the foregoing, in no event shall the Share
Payment be due prior to the Agreement Effective Date as to Mr. Scott and Ms.
Leffler (as defined below in Subsection 21(e)).  Take and Bake’s legal counsel
shall provide a legal opinion in form and substance acceptable to Fresh Harvest
(NJ) and Fresh Harvest (NJ)’s transfer agent prior to any sale, transfer or
other disposition of any of the Take and Bake Shares or any shares of  common
stock issued upon conversion of the Take and Bake Shares.

b)

Payment by New A.C. LaRocco to Take and Bake. Following the Agreement Effective
Date as to Mr. Scott and Ms. Leffler (the “Measurement Date”), the Parties shall
use reasonable commercial efforts to cause the Creditor (as defined below) to
transfer to New A.C. LaRocco any amounts owed to New A.C. LaRocco and/or Fresh
Harvest by the Creditor.  Within thirty (30) days after the Measurement Date,
Fresh Harvest shall pay Take and Bake Eleven Thousand Dollars ($11,000) (the
“Initial Payment”).  Take and Bake agrees to use the Initial Payment to
immediately pay (i) Five Thousand Dollars ($5,000) to Karen Leffler, (ii) the
appropriate parties an amount equal to two (2) months of rent and utilities on
the facility located at 1014 North Pines Road, Suite 202, Spokane, Washington
99206 (the “Facility”), (iii) any overdue amount owed with respect to the
Facility’s phone bill, (iv) Natural Food Purveyors Five Hundred Fifty Two
Dollars ($552.00) and (v) following the payment of (i), (ii), (iii) and (iv),
such other persons and entities as deemed necessary by Take and Bake.  Within
(60) days after the Measurement Date, Fresh Harvest shall pay Take and Bake Six
Thousand Dollars ($6,000) (the “Second Payment”).  Take and Bake agrees to use
the Second Payment to immediately pay (i) Two Thousand Five Thousand Dollars
($2,500) to Karen Leffler, (ii) the appropriate parties an amount equal to one
(1) month of rent and utilities on the Facility, (iii) any amount owed with
respect to the Facility’s phone bill and (iv) following the payment of (i), (ii)
and (iii), such other persons and entities as deemed necessary by Take and Bake.
 Within ninety (90) days after the Measurement Date,  Fresh Harvest shall pay
Take and Bake Six Thousand Dollars ($6,000) (the “Third Payment”).  Take and
Bake agrees to use the Third Payment to immediately pay (i) Two Thousand Five
Thousand Dollars ($2,500) to Karen Leffler, (ii) the appropriate parties an
amount equal to one (1)





2




--------------------------------------------------------------------------------

month of rent and utilities on the Facility, (iii) any amount owed with respect
to the Facility’s phone bill and (iv) following the payment of (i), (ii) and
(iii), such other persons and entities as deemed necessary by Take and Bake.

c)

Release from Non-Competition Restrictions.  Notwithstanding the provisions of
any of the Transaction Documents to the contrary, neither Mr. Scott nor Ms.
Leffler shall be restricted from accepting employment with, consulting with or
investing in any business in competition with Fresh Harvest or its subsidiaries.

d)

Satisfaction of All Amounts Owed.  Each of Take and Bake, Mr. Scott and Ms.
Leffler hereby acknowledge and agree that upon receipt of the Share Payment by
Fresh Harvest (NJ) as set forth in Section 2(a) above and compliance by New A.C.
LaRocco with the provisions of Section 2(b) above, all amounts owed by Fresh
Harvest and/or New A.C. LaRocco to Take and Bake, Mr. Scott, Ms. Leffler and any
of their respective Affiliates (as defined below), shareholders, employees and
directors in connection with the Asset Acquisition, pursuant to the Transaction
Documents or otherwise shall be deemed satisfied and paid in full and that
neither Fresh Harvest, New A.C. LaRocco nor any of their respective Affiliates,
shareholders, employees or directors shall have any further obligations to any
of Take and Bake, Mr. Scott or Ms. Leffler or their respective Affiliates,
shareholders, employees or directors pursuant to the Transaction Documents or
otherwise.  Mr. Scott and Ms. Leffler acknowledge and agree that, upon receipt
of the payments described in this Agreement, they will have received all
compensation earned while employed by New A.C. LaRocco and any successor or
affiliated entity and that no additional earned compensation is owed whatsoever.

e)

Asset Acquisition Acknowledgement.  Each of Take and Bake, Mr. Scott and Ms.
Leffler acknowledge and agree that on March 2, 2010, Fresh Harvest (NJ) acquired
all right, title and interest in (collectively, the “Acquired Assets”) all of
the property and assets, real, personal or mixed, tangible and intangible, of
every kind and description of Take and Bake, except for: (i) receivables due to
Take and Bake on March 2, 2010, (ii) cash and cash equivalents items on hand at
the close of business on March 2, 2010, (iii) accounts receivable earned from
the operations of Take and Bake’s business during the period beginning sixty
(60) days prior to March 2, 2010 and ending on March 2, 2010, (iv) accounts
receivable as to litigation commenced prior to March 2, 2010 against a debtor
for purposes of collection, (v) all judgments in favor of Take and Bake in
connection with the collection of accounts receivable as of March 2, 2010 and
(vi) all  checkbooks,  stubs,  books of account , ledgers  and journals related
to the prior operation of Take and Bake’s business prior to March 2, 2010.  For
the avoidance of doubt, the Parties hereto acknowledge and agree that the domain
name HealthyFrozenPizza.com and the name A.C. LaRocco (including, without
limitation, the trademark, trade name, copyright, service mark and any other
intellectual property rights relating to the name A.C. LaRocco) were included in
the Acquired Assets and are the property of Fresh Harvest (NJ).  Each of Take
and Bake, Mr. Scott and Ms. Leffler further acknowledge and agree that the only
liability assumed by Fresh Harvest from Take and Bake pursuant to the Asset
Acquisition Documents was the assumption of that certain Secured Promissory Note
dated July 6, 2007 in the original principal amount of $218,356.94 (and with a
principal balance of $129,384.59 on March 2, 2010) owed by Take and Bake to the





3




--------------------------------------------------------------------------------

Creditor.  Each of Take and Bake, Mr. Scott and Ms. Leffler further acknowledge
and agree that all of the Acquired Assets have been delivered to Fresh Harvest
(NJ), including, without limitation, all recipes and trade secrets of Take and
Bake.  

f)

Asset Transfer.  Subject to any required approvals from the landlord of the
Facility, the Creditor or other secured parties, promptly following the
Agreement Effective Date as to Mr. Scott and Ms. Leffler, New A.C. LaRocco shall
transfer to Take and Bake (and Take and Bake shall accept such transfer) (i) the
office assets set forth on Schedule I hereto and (ii) any rights and obligations
of New A.C. LaRocco and/or Fresh Harvest with respect to the Facility.

g)

Healthy Pizza Revolution.Com.  The Parties agree that following the Agreement
Effective Date as to Mr. Scott and Ms. Leffler, that the domain name,
healthypizzarevolution.com, shall be the property of Mr. Scott for the purpose
of serving as a hosted blog providing information exchange to restaurants and
pizzerias (the “Health Revolution.Com Website”).  Fresh Harvest (NJ) shall have
the right to pre-approve any content on the Health Revolution.Com Website
referencing Fresh Harvest or any of its subsidiaries, including, without
limitation, New A.C. LaRocco, or any past, current or future products of Fresh
Harvest or any of its subsidiaries, including, without limitation, New A.C.
LaRocco.  The Parties further agree that New A.C. LaRocco shall have a
 prominent blog position on the Health Revolution.Com Website and Mr. Scott
shall be required to include any content provided by Fresh Harvest (NJ) and/or
New A.C. LaRocco with respect to any current or future pizza products of Fresh
Harvest (NJ) or any of its subsidiaries, including, without limitation, New A.C.
LaRocco, in a prominent position on the Health Revolution.Com Website.
 Notwithstanding the foregoing, Mr. Scott shall transfer (the “Website
Transfer”) the Health Revolution.Com Website, including, without limitation, the
domain “healthypizzarevolution.com” to New A.C. LaRocco, at no cost, if Mr.
Scott desires to cease to maintain the Health Revolution.Com Website.  If Mr.
Scott desires to cease to maintain the Health Revolution.Com Website then Mr.
Scott shall promptly inform New A.C. LaRocco of such election and he shall
execute all documents and take such other actions as New A.C. LaRocco shall
reasonably request to consummate the Website Transfer.

h)

Non-Disparagement.  Except as required by law, a Party shall not engage in any
conduct or make any statement, which is in any way critical of, disparaging to,
or otherwise derogatory about another Party, including, without limitation, its
shareholders, directors, officers, staff, employees or agents.

i)

Further Assurances.  Each of Take and Bake, Mr. Scott and Ms. Leffler further
agree to execute any other documents necessary or desirable in the opinion of
Fresh Harvest (NJ) to further document the consummation of the Asset Acquisition
and the transfer of the Acquired Assets to Fresh Harvest (NJ).  Without limiting
the foregoing, each of Take and Bake, Mr. Scott and Ms. Leffler agree to take
all actions and do all things reasonably requested by the creditor identified on
Schedule II hereto (the “Creditor”) in connection with the Asset Acquisition,
the Transaction Documents and/or the obligations owed by any of the Parties to
the Creditor, including, without limitation, the execution of any documents
reasonably requested by the Creditor to further document the Asset Acquisition,
the transactions contemplated in the Transaction Documents and the





4




--------------------------------------------------------------------------------

transactions contemplated by this Agreement.  Without limiting the foregoing,
promptly following the Share Payment, each of Take and Bake, Mr. Scott and Ms.
Leffler shall provide New A.C. LaRocco and Fresh Harvest with any assistance
reasonably requested by Fresh Harvest and/or New A.C. LaRocco to transfer Take
and Bake’s relationship with the Creditor to New A.C. LaRocco, including, the
assignment of any rights of Take and Bake under that certain Accounts Collection
Agreement dated April 27, 2007 among the Creditor, Take and Bake, AC LaRocco
Food Service Company Inc. and ACL Holdings, LLC to New A.C. LaRocco.    

j)

Filings with the SEC.  In connection with any filing Fresh Harvest (NJ) makes
with the Securities and Exchange Commission (the “SEC”) that requires
information regarding Take and Bake, the Asset Acquisition, New A.C. LaRocco,
the Transaction Documents and/or the transactions contemplated by this Agreement
to be included, each of Take and Bake, Mr. Scott and Ms. Leffler will, in
connection with the disclosure included in any such filing or the responses
provided to the SEC in connection with the SEC’s comments to a filing, use their
best efforts to (i) cooperate with Fresh Harvest, (ii) respond to questions
about Take and Bake, New A.C. LaRocco, Mr. Scott and Ms. Leffler required in any
filing or requested by the SEC, and (iii) provide any information requested by
Fresh Harvest or Fresh Harvest’s representatives required by applicable law or
regulation to be included in any filing with the SEC.

k)

Confidentiality.  




(1)

In consideration of the obligations under this Agreement, the Parties agree that
this Agreement and the terms and conditions hereof are strictly, and shall
forever remain, confidential, and that the Parties (or their heirs, agents,
executors, administrators, attorneys, legal representatives and assigns) shall
not disclose or disseminate any information concerning any such terms to any
third person(s), including, but not limited to, representatives of the media or
other present or former employees of the Parties under any circumstances, except
that the Parties may disclose the terms of this Agreement to the SEC; attorneys;
accountants, tax advisors or other similar professionals; or the Internal
Revenue Service or other appropriate federal agencies (“Third Parties”).  All
Third Parties to whom such disclosure, except the IRS or SEC, shall agree in
advance to be bound by the terms of this Confidentiality provision.  

(2)

If a Party is required to disclose this Agreement, its terms or underlying facts
pursuant to court order and/or subpoena, the disclosing Party shall so notify
all other Parties to this Agreement in writing via facsimile or overnight mail,
within twenty-four (24) hours of receipt of such court order or subpoena, and
shall simultaneously provide the other Parties with a copy of such court order
or subpoena.  The notice shall comply with the notice requirements set forth
below in this Agreement.  The Parties agree to waive any objection to the
non-disclosing Party’s request that the document production or testimony be done
in camera and under seal.





5




--------------------------------------------------------------------------------

(3)

The Parties agree that the terms of this Confidentiality provision are a
material inducement for the execution of this Agreement.  Any disclosure or
dissemination, other than as described above in Subsections 2(k)(1) and 2(k)(2),
will be regarded as a breach of this Agreement and a cause of action shall
immediately accrue for damages and injunctive relief.  The Parties acknowledge
that a violation of Subsections 2(k)(1) and 2(k)(2), would cause the
non-breaching Party immeasurable and irreparable damage.  In particular, Take
and Bake, Mr. Scott and Ms. Leffler agree that Fresh Harvest shall be entitled
to injunctive relief in any court of competent jurisdiction for any actual or
threatened violation of Subsections 2(k)(1) and 2(k)(2), in addition to any
other available remedies.  Further, the Parties agree that if Take and Bake, Mr.
Scott and Ms. Leffler breach Subsection 2(k), Fresh Harvest shall be entitled to
receive as damages disgorgement of the Settlement Benefits (as defined below)
and any and all other remedies available at law.

(4)

For the avoidance of doubt, and as stated above, the Parties expressly agree
that Fresh Harvest may file a copy of this Agreement with the SEC, including,
without limitation, as an exhibit to any of Fresh Harvest’s periodic reports or
registration statements.

(5)

Notwithstanding the foregoing, Fresh Harvest (NJ) agrees that it will work with
Take and Bake to develop a standard set of talking points about the nature of
this Agreement that Take and Bake can use to answer its shareholders’ questions
related to this Agreement and that Take and Bake will not be required to seek
the written consent of Fresh Harvest (NJ) to utilize such talking points with
its shareholders.

(6)

Notwithstanding the foregoing, each of the Parties agree that Fresh Harvest and
New A.C. LaRocco may provide a copy of this Agreement to the Creditor.

(j)

Employment Agreements.  Mr. Scott and Ms. Leffler acknowledge and agree that
their above referenced Employment Agreements are null and void with no further
legal effect.

3)

RELEASE BY TAKE AND BAKE, MR. SCOTT AND MS. LEFFLER.  

a)

Definitions.  For purposes of this Section 3, “TAKE AND BAKE RELEASORS” means
each of Take and Bake, Mr. Scott and Ms. Leffler and all of their related heirs,
executors, successors, administrators, assigns, corporations, partnerships,
Affiliates, subsidiaries, parents, entities, successors and assigns and their
past and present directors, officers, shareholders, members, partners,
contractors, agents, attorneys and/or employees.  For purposes of this Section
3, “FRESH HARVEST RELEASED PARTIES” means each of Fresh Harvest, New A.C.
LaRocco and all of their related corporations, partnerships, Affiliates,
subsidiaries, parents, entities, successors and assigns and their past and
present directors, officers, shareholders, members, partners, contractors,
agents, attorneys and/or employees.  





6




--------------------------------------------------------------------------------

b)

TAKE AND BAKE RELEASORS unconditionally and irrevocably release the FRESH
HARVEST RELEASED PARTIES from all known or unknown claims, debts, liabilities,
breaches of contract, compensation, claims for profits, claims for expenses,
demands, damages, actions, causes of action, or suits of any kind or nature
whatsoever, if any, that the TAKE AND BAKE RELEASORS presently have or could
have, for any event, occurrence, or omission (i) arising now or in the future
pursuant to or in respect of the Transaction Documents, the Asset Acquisition or
otherwise or (ii) that has occurred prior to the TAKE AND BAKE RELEASORS signing
this Agreement including, but not limited to, all losses, debts, liabilities,
breaches, claims and causes of action based on breach of contract, accounting,
misrepresentation, fraud, property damage, personal injury, disclosure of trade
secrets and proprietary information, conflicts of interest, tortious
interference, breach of fiduciary duties, demands, costs, loss of services,
expenses, compensation, contribution, attorneys’ fees, and all compensatory,
consequential, liquidated, special and punitive damages.  TAKE AND BAKE
RELEASORS acknowledge that FRESH HARVEST RELEASED PARTIES have relied on the
representations and promises in this Agreement and in this release (described
herein in Section 3) in agreeing to the settlement benefits described above in
Section 2 (the “Settlement Benefits”). TAKE AND BAKE RELEASORS understand that
this means that TAKE AND BAKE RELEASORS are releasing the FRESH HARVEST RELEASED
PARTIES, and may not bring claims against it or them under, inter alia, (1) the
Employee Retirement Income Security Act; (2) Title VII of the Civil Rights Act
of 1964, as amended; (3) Sections 1981 and 1983 of the Civil Rights Act of
1866; (4) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended (42 U.S.C. §§ 1981-1988); (5) the Age Discrimination in Employment
Act; (6) the Equal Pay Act, as amended; (7) the Older Workers Benefit Protection
Act;  (8) the Worker Adjustment Retraining and Notification Act (29 U.S.C. §§
2101, et seq.); (9)  the Immigration Reform and Control Act, as amended;
(10) the Americans with Disabilities Act, as amended, and Sections 503 and 504
of the Rehabilitation Act of 1973; (11) the Family and Medical Leave Act; (12)
the Fair Labor Standards Act; (13) the Consolidated Omnibus Reconciliation Act,
as amended; (14) the Occupational Safety and Health Act;  (15) the Fair Credit
Reporting Act (15 U.S.C. § 1681 et seq.); (16) the Florida Civil Rights Act;
(17) any foreign, federal, state and/or local whistleblower statute, regulation,
ordinance or law; (18) any applicable workers’ compensation laws; (19) any
foreign, federal, state and/or local law, statute, regulation or ordinance
prohibiting discrimination, retaliation and/or harassment or governing wage or
commission payment claims; (20) all amendments to such laws; and (21) any other
law prohibiting discrimination, harassment and/or retaliation based on the
exercise of TAKE AND BAKE RELEASORS’ rights under any law providing
whistleblower protection, providing workers’ compensation benefits, providing or
protecting employee benefits and pension plans, regarding payment of wages or
other compensation, protecting union activity, mandating leaves of absence,
prohibiting discrimination based on veteran status or military service,
restricting an employer’s right to terminate employees or otherwise regulating
employment, enforcing express or implied employment contracts, concerning
government contracts and compliance with same, requiring an employer to deal
with employees fairly or in good faith, providing recourse for alleged wrongful
discharge, tort, physical or personal injury, emotional distress, fraud,
negligent misrepresentation, defamation, and similar or related claims, or
relating to salary, commission,





7




--------------------------------------------------------------------------------

compensation, benefits, and other matters.  TAKE AND BAKE RELEASORS further
agree that if any person, organization or other entity, including the Equal
Employment Opportunity Commission or the United States Department of Labor or
any state or local agency, should bring a claim against any of the FRESH HARVEST
RELEASED PARTIES involving any matter released herein, TAKE AND BAKE RELEASORS
will not accept any personal relief in any such action.  TAKE AND BAKE RELEASORS
acknowledge that FRESH HARVEST relied on the representations and promises in
this Agreement and this release in agreeing to the Settlement Benefits described
above.  TAKE AND BAKE RELEASORS understand that TAKE AND BAKE RELEASORS are
releasing any and all claims for events that have occurred prior to TAKE AND
BAKE RELEASORS signing this Agreement that TAKE AND BAKE RELEASORS may not know
about as of the date they execute this Agreement.  TAKE AND BAKE RELEASORS
understand that TAKE AND BAKE RELEASORS are releasing any and all claims that
may ever arise under the Transaction Documents, the Asset Acquisition or
otherwise and any and all claims for events that have occurred prior to TAKE AND
BAKE RELEASORS’ signing this Agreement that TAKE AND BAKE RELEASORS may not know
about as of the date of execution of this Agreement.  

4)

RELEASE BY FRESH HARVEST.  

a)

Definitions.  For purposes of this Section 4, “FRESH HARVEST RELEASORS” means
each of Fresh Harvest and New A.C. LaRocco and all of their related heirs,
executors, successors, administrators, assigns, corporations, partnerships,
Affiliates, subsidiaries, parents, entities, successors and assigns and their
past and present directors, officers, shareholders, members, partners,
contractors, agents, attorneys and/or employees.  For purposes of this Section
4, “TAKE AND BAKE RELEASED PARTIES” means each of Take and Bake, Mr. Scott and
Ms. Leffler and all of their related corporations, partnerships, Affiliates,
subsidiaries, parents, entities, successors and assigns and their past and
present directors, officers, shareholders, members, partners, contractors,
agents, attorneys and/or employees.  

b)

FRESH HARVEST RELEASORS unconditionally and irrevocably release the TAKE AND
BAKE RELEASED PARTIES from all known or unknown claims, debts, liabilities,
breaches of contract, compensation, claims for profits, claims for expenses,
demands, damages, actions, causes of action, or suits of any kind or nature
whatsoever, if any, that the FRESH HARVEST RELEASORS presently have or could
have, for any event, occurrence, or omission (i) arising now or in the future
pursuant to or in respect of the Transaction Documents or the Asset Acquisition
or (ii) that has occurred prior to the FRESH HARVEST RELEASORS signing this
Agreement including, but not limited to, all losses, debts, liabilities,
breaches, claims and causes of action based on breach of contract, accounting,
misrepresentation, fraud, property damage, personal injury, disclosure of trade
secrets and proprietary information, conflicts of interest, tortious
interference, breach of fiduciary duties, demands, costs, loss of services,
expenses, compensation, contribution, attorneys’ fees, and all compensatory,
consequential, liquidated, special and punitive damages.  FRESH HARVEST
RELEASORS acknowledge that TAKE AND BAKE RELEASED PARTIES have relied on the
representations and promises in this Agreement and in this release (described
herein in





8




--------------------------------------------------------------------------------

Section 4) in agreeing to the Settlement Benefits. FRESH HARVEST RELEASORS
understand that FRESH HARVEST RELEASORS are releasing any and all claims for
events that have occurred prior to FRESH HARVEST RELEASORS signing this
Agreement that FRESH HARVEST RELEASORS may not know about as of the date they
execute this Agreement.  FRESH HARVEST RELEASORS understand that FRESH HARVEST
RELEASORS are releasing any and all claims that may ever arise under the
Transaction Documents or the Asset Acquisition and any and all claims for events
that have occurred prior to FRESH HARVEST RELEASORS’ signing this Agreement that
FRESH HARVEST RELEASORS may not know about as of the date of execution of this
Agreement.  

5)

KNOWING AND VOLUNTARY WAIVER.  Each of Take and Bake, Mr. Scott and Ms. Leffler
acknowledge and agree that the waiver of each of such Party’s claims is knowing
and voluntary and that this waiver is a part of this Agreement, which has been
written in a manner calculated to be, and which is, understood by such Party.

6)

NON-ADMISSION.  Nothing in this Agreement, including the Settlement Benefits,
are to be construed as an admission of wrongdoing or of any liability by any of
the Parties.  The Parties acknowledge and agree that this Agreement represents a
settlement and compromise reached between the Parties.  The execution of this
Agreement shall not be deemed, construed or interpreted, in any way, to be an
admission by the Parties regarding liability, damages or the validity of any
claim or defense, which the Parties have asserted or may assert.  If this
Agreement is not fully and finally consummated, then no statements contained
herein shall be used for any purpose whatsoever against any of the Parties.

7)

COOPERATION.  The Parties agree to execute and deliver any and all documents
that may be necessary to effectuate the terms agreed to herein.  

8)

REPRESENTATIONS AND WARRANTIES.

Take and Bake, Mr. Scott and Ms. Leffler hereby jointly and severally represent
and warrant to Fresh Harvest as follows:

a)

No Registration.  Each of Take and Bake, Mr. Scott and Ms. Leffler understands
that the Share Payment has not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Take and Bake’s representations as
expressed herein or otherwise made pursuant hereto.

b)

Investment Intent.  Take and Bake is acquiring the Share Payment for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and Take and Bake has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Take and Bake, Mr. Scott and Ms. Leffler further
represent that Take and Bake does not have any contract, undertaking, agreement
or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Share Payment.





9




--------------------------------------------------------------------------------

c)

Investment Experience.  Take and Bake, Mr. Scott and Ms. Leffler have
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to Fresh Harvest and acknowledge
that Take and Bake, Mr. Scott and Ms. Leffler can protect their own interests.
 Take and Bake, Mr. Scott and Ms. Leffler have such knowledge and experience in
financial and business matters so that each of Take and Bake, Mr. Scott and Ms.
Leffler is capable of evaluating the merits and risks of its investment in Fresh
Harvest.

d)

Access to Data.  Each of Take and Bake, Mr. Scott and Ms. Leffler have had an
opportunity to ask questions of, and receive answers from, the officers of Fresh
Harvest concerning this Agreement as well as Fresh Harvest’s business,
management and financial affairs, which questions were answered to each of their
satisfaction.  Each of Take and Bake, Mr. Scott and Ms. Leffler acknowledge that
Fresh Harvest has made available to each of them, at www.sec.gov, Fresh
Harvest’s filings with the Securities and Exchange Commission.  Each of Take and
Bake, Mr. Scott and Ms. Leffler believes that it has received all the
information that each of Take and Bake, Mr. Scott and Ms. Leffler considers
necessary or appropriate for deciding whether Take and Bake should acquire the
Share Payment.  Each of Take and Bake, Mr. Scott and Ms. Leffler is aware that
Fresh Harvest (NJ) intends to seek shareholder ratification of the Company’s
Certificate of Designations of Series A Convertible Preferred Stock and that
such ratification may not be forthcoming.

e)

Rule 144.  Each of Take and Bake, Mr. Scott and Ms. Leffler acknowledge that the
Share Payment must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available.  Each of
Take and Bake, Mr. Scott and Ms. Leffler is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
subject to the satisfaction of certain conditions.

f)

Authorization.  Each of Take and Bake, Mr. Scott and Ms. Leffler have all
requisite power and authority to execute and deliver this Agreement and to carry
out and perform their obligations under the terms of this Agreement.  All action
on the part of Take and Bake, Mr. Scott and Ms. Leffler necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of Take and Bake’s, Mr. Scott’s and Ms. Leffler’s obligations
under this Agreement have been taken.  This Agreement, when executed and
delivered by Take and Bake, Ms. Leffler and Mr. Scott, will constitute a valid
and legally binding obligation of Take and Bake, Mr. Scott and Ms. Leffler,
enforceable in accordance with its terms except:  (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.

g)

Conversion Limitation.  Each of Take and Bake, Mr. Scott and Ms. Leffler
understand that the New Take and Bake Shares and the Prior Take and Bake Shares
shall not be convertible into any shares of Fresh Harvest (NJ)’s common stock
until such time as Fresh Harvest (NJ) shall cause an increase in the number of
its authorized shares of





10




--------------------------------------------------------------------------------

common stock and that such increase is subject to shareholder approval which may
not be forthcoming.

h)

No Threatened Litigation.  To the best of each of Take and Bake’s, Mr. Scott’s
and Ms. Leffler’s knowledge, no shareholder of Take and Bake intends to bring
any claim, action or suit against any of Fresh Harvest, New A.C. LaRocco or any
of their respective officers, directors, shareholders, employees or agents with
respect to any matter.  

i)

Proper Parties. Each of Take and Bake, Mr. Scott and Ms. Leffler represent and
warrant that Take and Bake is a Washington corporation and that references to
Take and Bake, Inc., d/b.a. A.C. LaRocco Pizza Co., a Washington limited
liability company, in the Asset Purchase Agreement were intended to refer to
Take and Bake, Inc., doing business as A.C. LaRocco Pizza Company, a Washington
corporation.

9)

PLAIN MEANING AND HEADERS.  This Agreement shall be interpreted in accordance
with the plain meaning of its terms and not for or against the drafter’s rights
hereunder.  The headers describing the contents of the provisions are simply for
identification purposes and shall not be construed as a substantive part of the
provision.

10)

AGREEMENT THE PRODUCT OF NEGOTIATION.  This Agreement is the product of
negotiation between the Parties.  In the event of a dispute concerning the
interpretation of this Agreement or of any of its terms or provisions, the
Agreement shall be deemed to have been drafted jointly by the Parties, and shall
not be more strictly construed against any of the Parties.

11)

WAIVER.  No waiver of a breach of any provision of this Agreement shall
constitute a waiver of a breach of any other provision of this Agreement or of a
prior or subsequent breach of the same provision.  No extension of time of
performance of an act or obligation under this Agreement shall constitute an
extension of time of performance of any other act or obligation.

12)

 NO ASSIGNMENT.  The Parties represent and warrant that no person other than the
signatories hereto had or has any interest in the matters referred to in this
Agreement, that the Parties have the sole right and exclusive authority to
execute this Agreement, and that the Parties have not sold, assigned,
transferred, conveyed, or otherwise disposed of any claim, demand or legal right
that is the subject of this Agreement.

13)

GOVERNING LAW.  This Agreement shall be governed under the laws of the State of
New Jersey.  

14)

OPPORTUNITY TO CONSULT WITH COUNSEL.  The Parties hereby represent and
acknowledge that they have been provided with the opportunity to discuss and
review the terms of this Agreement with their respective attorneys before
signing it and that they are freely and voluntarily signing this document in
exchange for the benefits provided herein.  The Parties further represent and
acknowledge that they have been provided a reasonable period of time within
which to review the terms of this Agreement.





11




--------------------------------------------------------------------------------

15)

PREVAILING PARTY.  In the event that it shall be necessary for any Party to this
Agreement to institute legal action to enforce any of the terms and conditions
or provisions contained herein, or for any breach thereof, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.

16)

ENTIRE AGREEMENT.  This Agreement is the entire agreement between the Parties
relating to the subject matter of this Agreement, and fully supersedes any and
all prior agreements and understandings, both written and oral, between any of
the Parties.  The Parties acknowledge that no one has made any representations
or promises to them, other than those contained in or referred to in this
Agreement, and that they are not relying on any representations or promises not
set forth herein in executing this Agreement.

17)

MODIFICATION OR AMENDMENT.  No amendment, change or modification of this
Agreement, or waiver of any provision of this Agreement, shall be valid unless
it is in writing, signed by each of the Parties or by his or its respective
successors and/or assigns.  The Parties agree not to make any claim at any time
or place that this Agreement has been orally modified in any respect whatsoever.

18)

SEVERABILITY.  Should any provision of this Agreement be declared or determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement and all other valid provisions shall survive and continue to bind
the Parties; provided however, that the provisions set forth in this Section 18
shall not be interpreted to apply to the duties, rights and obligations of the
Parties set forth in Sections 2 and 3 of this Agreement.

19)

NOTICE.  Notice shall be addressed to the Parties at the address and facsimile
listed below and sent by both (a) facsimile and (b) by a nationally recognized
overnight courier for next day morning delivery, in which case notice shall be
deemed delivered one (1) business day after the facsimile has been sent and
one (1) business day after deposit with such overnight courier.  The addresses
below may be changed by written notice to the other each of the Parties;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.    




If to Fresh Harvest or New AC LaRocco:

Fresh Harvest Products, Inc.

 

280 Madison Avenue, Suite 1005

 

New York, New York 10016

 

Telephone:  (917) 652-8030

 

Facsimile:  (917) 591-1971

 

Attention:  Michael Jordan Friedman

 

                  President and CEO

 

 

With a copy to:

K&L Gates LLP

 

200 S. Biscayne Blvd., Suite 3900

 

Miami, Florida 33131

 

Telephone:

(305) 539-3306





12




--------------------------------------------------------------------------------





 

Facsimile:

(305) 358-7095

 

Attention:

Clayton E. Parker, Esq.

 

 

If to Take and Bake:

Take and Bake, Inc.

 

1014 N. Pines, Suite 202

Spokane Washington, 99206

 

Telephone:  (509) 981-5484

 

Facsimile: (509) 922-3085

 

Attention:  Clarence Scott, President

 

     

With a copy to:

 

 

Herman, Herman & Jolley, P,S. Attorney at Law

12340 E Valleyway

Spokane, Washington  99216-0992

 

Telephone:  (509) 928-8310, ext. 106

 

Facsimile: (509) 789-2620

 

Attention:  J. Steven Jolley, PS

 

 

If to Clarence Scott:

Clarence Scott

 

304 S. Conklin Road, #10

 

Spokane Valley, Washington 99037

 

Telephone:  (509) 981-5484

 

 

With a copy to:

Herman, Herman & Jolley, P,S. Attorney at Law

12340 E Valleyway

Spokane, Washington  99216-0992

 

Telephone:  (509) 928-8310, ext. 106

 

Facsimile: (509) 789-2620

 

Attention:  J. Steven Jolley, PS

 

 

If to Karen Leffler:

Karen Leffler

 

8909 S. Strangland Road

 

Medical Lake, Washington 99022

 

Telephone:  (509) 981-5484

 

Facsimile: (509) 922-3085

 

 

With a copy to:

Herman, Herman & Jolley, P,S. Attorney at Law

12340 E Valleyway

Spokane, Washington  99216-0992

 

Telephone:  (509) 928-8310, ext. 106

 

Facsimile: (509) 789-2620

 

Attention:  J. Steven Jolley, PS








13




--------------------------------------------------------------------------------

20)

COUNTERPARTS.  This Agreement may be executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same agreement.   The Parties agree that facsimile
signatures shall be treated as original signatures.




21)

THE OLDER WORKERS BENEFIT PROTECTION ACT AND THE RIGHT TO CONSIDER AND REVOKE.  

a)

Mr. Scott and Ms. Leffler each have up to twenty-one (21) days from the date of
receipt of this Agreement to accept its terms.  Mr. Scott and Ms. Leffler
acknowledge and agree that they have had the opportunity to consult with their
attorneys about the Agreement prior to any decision on either’s part to execute
this Agreement.

b)

Mr. Scott and Ms. Leffler are advised, pursuant to the Older Workers Benefit
Protection Act (“OWBPA”), that by signing this Agreement they are specifically
waiving any claims they might have which have accrued prior to the execution
date of the Agreement under the Age Discrimination in Employment Act of
1967 (“ADEA”).  Mr. Scott and Ms. Leffler acknowledge, represent and agree that
this Agreement shall result in a waiver and release of any rights Mr. Scott and
Ms. Leffler have under the ADEA, and acknowledge, represent and agree that they
understand their rights under the OWBPA, including, but not limited to, their
right to consider this Agreement for a period of twenty-one (21) days after
receipt of the Agreement.

c)

Mr. Scott and Ms. Leffler, by releasing any such claims under the ADEA, in
addition to the other claims set forth in this Agreement, acknowledges that he
or she so releases and waives these claims in exchange for the valuable
consideration referred to in Section 2 above.

d)

After the date of execution, Mr. Scott and Ms. Leffler have an additional
seven (7) days in which to revoke his or her acceptance.  The Agreement shall
not become effective or enforceable until executed by all the Parties and if it
remains unrevoked by both Mr. Scott and Ms. Leffler within the additional
seven (7) day revocation period.  To revoke, Mr. Scott or Ms. Leffler must
deliver to Clayton E. Parker, Esq., at the address set forth in Section 19
above, a written statement of revocation prior to 5:00 p.m. on the seventh day
following their execution of this Agreement.  

e)

If Mr. Scott and Ms. Leffler do not revoke the Agreement, the eighth day after
the date of Mr. Scott or Ms. Leffler’s acceptance will be the “Agreement
Effective Date” as to Mr. Scott or Ms. Leffler.  If Mr. Scott or Ms. Leffler
revokes his or her acceptance of this Agreement within the seven day period
specified above, neither Mr. Scott nor Ms. Leffler shall receive the benefit of
this Agreement, which will be deemed null and void as to all the Parties.  Mr.
Scott and Ms. Leffler further acknowledge, represent and agree that if either
executes the Agreement prior to the expiration of the twenty-one (21) day
period, the decision to do so was his/hers and his/hers alone, and that as a
result, he/she has voluntarily waived the twenty-one (21) day review period.





14




--------------------------------------------------------------------------------

22)

INDEMNIFICATION.  Each of Take and Bake, Mr. Scott and Ms. Leffler, hereby
jointly and severally agree to indemnify and hold harmless Fresh Harvest, New
A.C. LaRocco and their Affiliates (as defined below) and each of their
respective directors, officers, employees, stockholders, attorneys and agents
and permitted assignees (collectively, the “Fresh Harvest Indemnitees,”),
against and in respect of any and all loss, payments, demand, penalty,
liability, judgment, damage, diminution in value, claim or out-of-pocket costs
and expenses (including actual costs of investigation and attorneys’ fees and
other costs and expenses) (all of the foregoing collectively, “Losses”) incurred
or sustained by any Fresh Harvest Indemnitee as a result of any action, suit,
charge, complaint, claim, or demand made or brought by, or made or brought on
behalf of, any Person relating to the transfer, distribution or other
disposition of any shares of Series A Preferred Stock or Fresh Harvest (NJ)’s
common stock by Take and Bake to any shareholder of Take and Bake, any creditor
of Take and Bake or any other Person.  For purposes of this Agreement,
“Affiliates” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.  For purposes
of this Agreement, “Person” means an individual, company, agency, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization or governmental authority.

23)

EXECUTION OF AGREEMENT.  The Parties to this Agreement each acknowledge and
agree that in deciding to execute this Agreement:  (a) the Parties relied
entirely on their own judgment and that of any legal counsel; (b) no facts,
evidence, event or transaction currently unknown to the Parties, but which may
hereinafter become known, shall affect in any way or manner the final,
unconditional nature of this Agreement; (c) the execution of this Agreement is a
completely knowing and voluntary act; (d) the Parties understand the terms of
this Agreement; (e) the Parties have been advised to consult with legal counsel
and have been provided with time to consult with legal counsel prior to the
execution of this Agreement; and (f) all promises made to the Parties in
connection with this Agreement or as inducement to sign same expressly are set
forth in full in the other sections of this Agreement.

6)

[SIGNATURE PAGE TO FOLLOW]





15




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties having so agreed to the terms stated in
this Agreement, have set their hands the date and year below so written.

FRESH HARVEST PRODUCTS, INC.,

 a New Jersey corporation

TAKE AND BAKE, INC., doing business as A.C. LaRocco Pizza Company, a Washington
corporation

 

 

 

 

/s/Michael Jordan Friedman

 /s/Clarence Scott

Michael Jordan Friedman

Name:  Clarence Scott

President and Chief Executive Officer

Title:  President

Dated:

May 4, 2011

Dated:

May 4, 2011

 

 

A.C. LAROCCO, INC., a Delaware corporation

CLARENCE SCOTT

 

 

 

/s/Clarence Scott

/s/Michael Jordan Friedman

Dated:

May 4, 2011

Michael Jordan Friedman

 

President and Chief Executive Officer

 

Dated:

May 4, 2011

KAREN LEFFLER

 

 

FRESH HARVEST PRODUCTS, INC.,   a New York corporation

/s/Karen Leffler

 

Dated:

May 4, 2011

 

 

/s/Michael Jordan Friedman

 

Michael Jordan Friedman

 

President and Chief Executive Officer

 

Dated:

May 4, 2011

 

 

 








16




--------------------------------------------------------------------------------

SCHEDULE I




LIST OF OFFICE ASSETS

[ex101002.gif] [ex101002.gif]





17




--------------------------------------------------------------------------------

SCHEDULE II

Rose & Shore, Inc.





18


